Citation Nr: 0932792	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-27 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty for 
training (ADT) from February 1963 to August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The evidence of record does not show that bilateral 
hearing loss was incurred as a result of any established 
event, injury or disease during ADT, nor was an organic 
disease of the nervous system (sensorineural hearing loss) 
present to a compensable degree within a year following 
separation from ADT.

3.  The evidence of record does not show that tinnitus was 
incurred as a result of an event, injury or disease during 
ADT.


CONCLUSION OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by service, nor may incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  The Veteran's tinnitus was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in July 2005 AND January 2006.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claim 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in July 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The 
types of evidence that "indicate" that a current disability 
"may be associated" with military service include credible 
evidence of continuity and symptomatology such as pain or 
other symptoms capable of lay observation.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

In the present case, the Veteran has been provided a VA 
audiometric examination to evaluate his hearing loss and 
tinnitus, to include an assessment at to etiology.  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claims would not cause any prejudice to the appellant.

Laws and Regulations- Service Connection Bilateral Hearing 
Loss and Tinnitus

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§  1131 
(West 2002); 38 C.F.R. § 3.303 (2008).   

Service connection shall be granted to a Veteran if the 
Veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous system 
(sensorineural hearing loss), although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2008).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a Veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a Veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

Prior to a recitation of the evidence in this case, it should 
be noted that before November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  
Therefore, in order to facilitate data comparison, the ASA 
standards noted on the enlistment and separation physical 
examinations have been converted to ISO-ANSI standards (in 
parentheses).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background

In this case, the Veteran has asserted that while in service 
he was exposed to the noise of weapons fire without hearing 
protection.  The Veteran asserted that this noise exposure 
has caused hearing loss and tinnitus.  His DD Form 214 noted 
that his military occupational specialty was military 
policeman.

The Veteran's service medical records show normal ears upon 
examination in both the Veteran's enlistment and separation 
examinations.  An audiometric examination was included in 
both the Veteran's enlistment and separation examinations.  
The Veteran's December 1962 enlistment audiological 
evaluation, noting pure town thresholds, in decibels provided 
the following results:




HERTZ


For ISO 
add
500 
(15)
1000 
(10)
2000 
(10)
3000 
(10)
4000 (5)
RIGHT
0(15)
-10(0)
-5(5)
0(10)
-5(0)
LEFT
10(25)
5(15)
0(10)
0(10)
0(5)

The Veteran's July 1963 separation audiological evaluation, 
noting pure town thresholds, in decibels provided the 
following results:





HERTZ


For ISO 
add
500 
(15)
1000 
(10)
2000 
(10)
3000 
(10)
4000 (5)
RIGHT
0(25)
5(15)
0(10)
5(15)
5(10)
LEFT
5(20)
5(15)
0(10)
5(15)
5(10)

Both the Veteran's enlistment and separation examinations 
demonstrate hearing well within normal range.  In the 
separation Report of Medical History, the Veteran denied any 
ear problems.

An audiometric examination conducted by the Veteran's private 
physician, Dr. R.C. dated February 1998 did not include a 
report to interpret the actual readings and therefore the 
report could not be used in the Board's evaluation of the 
Veteran's claim.

Treatment notes from Dr. R.C. dated February 1998 show that 
the Veteran complained of intermittent left ear tinnitus 
beginning on January 20, 1998.  In a letter from Dr. R.C. to 
a Dr. J.H., Dr. R.C. dated March 1998 stated than a Magnetic 
Resonance Imaging scan ruled out an acoustic nerve tumor.  
The physician provided an impression provided an impression 
of asymmetric left sensory hearing loss causing tinnitus.  No 
opinion as to etiology was provided.

An audiometric examination dated April 1999 was not 
interpreted and therefore the report could not be used in the 
Board's evaluation of the Veteran's claim.

A letter from Dr. R.C. to Dr. J.H. dated May 2003, indicated 
that an audiometric evaluation revealed high frequency 
moderate symmetrical sensory hearing loss without significant 
change from a 1999 evaluation.  No opinion as to etiology was 
provided.

A May 2003 audiology examination conducted by Dr. R.C. was 
not interpreted and therefore the report could not be used in 
the Board's evaluation of the Veteran's claim.

In his May 2005 application for compensation and pension, the 
Veteran stated that his hearing loss began in 1980.  In a 
statement in support of his claim dated July 2005, the 
Veteran stated that his hearing had deteriorated over the 
past several years at a faster rate than when he was younger.  
The Veteran added that he did not realize that he had had 
tinnitus since he was young and he stated that his tinnitus 
had become worse and probably was the cause of his current 
hearing loss.  The Veteran stated that his tinnitus could 
have started in basic and advanced training in the army in 
1963.  

In August 2005, the Veteran was given compensation and 
pension examination which included an audiological evaluation 
noting pure tone thresholds, in decibels, as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
10
5
10
10
30
14
LEFT
10
5
15
15
35
18

The examiner found that the Veteran's test results revealed 
hearing within normal limits between 500 Hz and 2000 Hz with 
a mild to moderately severe sensorineural hearing loss 
between 4000 Hz and 8000 Hz bilaterally.  The Veteran's 
speech discrimination was noted as good bilaterally with 96 
percent discrimination in the right ear and 94 percent 
discrimination in the left.  Tympanograms were found to be 
within normal limits.  VA examiner did not review the 
Veteran's claims file as it was not available.  During his 
examination, the Veteran reported hearing loss bilaterally 
and worse in the left ear than in the right ear for many 
years.  The Veteran reported that in the army he was exposed 
to many weapons and was not provided with any hearing 
protection.  He denied a history of post-service recreational 
or occupational noise exposure.  The Veteran also reported 
constant tinnitus which he stated had begun many years ago.  
The Veteran stated that his tinnitus bothered him most at 
night and that the sound varied. 

In a treatment noted dated September 2005 from Dr. R.C., it 
was noted that the Veteran complained that his tinnitus was 
distracting.  

In January 2006, the Veteran provided a statement in support 
of his claim which stated that he had no evidence of medical 
treatment for tinnitus during service because he did not know 
that his tinnitus was not normal.  The Veteran stated that he 
was told that there was a medical condition called tinnitus 
in the late 1990's from Dr. R.C.  The Veteran stated that the 
noises he heard had become louder and more frequent with age 
and that he heard these noises constantly which caused him 
difficulty when trying to hear others speak.  The Veteran 
added that while he was in service he was not provided with 
hearing protection.

In response to a deferred rating decision dated October 2005 
which included a request for an additional medical opinion, 
the Veteran's August 2005 audiologist, D.V., provided an 
additional opinion after she reviewed the Veteran's claims 
file in January 2006.  The audiologist stated that she found 
that no complaints of ear trouble or tinnitus were reported 
in the Veteran's enlistment or separation examinations.  She 
further stated that in March 1998 a private physician 
reported that the Veteran's tinnitus began in his left ear in 
January of 1998.  The examiner noted that the Veteran had a 
history of sinus problems.  She stated that in the Veteran's 
2005 claim for service connection, the Veteran stated that 
his hearing loss began in 1980 while other documents noted 
that the Veteran had had tinnitus and hearing loss for many 
years.  She added that in August 2005 the Veteran's VA 
examination noted that the Veteran reported tinnitus in the 
left ear greater than the right ear for more than 10 years.  
The examiner concluded that based on this information it was 
clear to her that there was a discrepancy regarding when the 
Veteran's tinnitus began.  She stated that there were no 
complaints of tinnitus at discharge or shortly thereafter and 
that it was therefore her opinion that tinnitus was not due 
to the Veteran's service.  She added that the Veteran's 
hearing thresholds were normal at discharge and that they did 
not meet the criteria for disability under VA regulations and 
that therefore it was also her opinion that the Veteran's 
current hearing loss was not due to his service.  

Dr. H.K. provided a letter in support of the Veteran's claim 
in May 2006 which stated that the Veteran was in his office 
on May 8, 2006 and complained of tinnitus which had gone on 
for years.  He stated that the Veteran reported that his 
tinnitus had been constant during the last year and that the 
Veteran had a history of noise exposure in the military 
during training and weapons fire.  Dr. H.K. stated that the 
Veteran's hearing test revealed high frequency nerve hearing 
loss which could be related to his noise exposure.  An 
audiometric examination report was provided; however the 
report was not interpreted and therefore could not be used in 
the Board's evaluation of the Veteran's claim.

In his May 2006 Notice of Disagreement (NOD), the Veteran 
stated that he could not successfully manage the discomfort 
connected with his hearing loss and tinnitus.  He stated that 
Dr. H.K. indicated that his hearing loss could be related to 
noise exposure and that a hearing aid could mask some of the 
tinnitus noise the Veteran heard which he described as almost 
unbearable.  The Veteran stated that he was not aware that 
his tinnitus was not normal and that he did not mention this 
problem upon discharge because he thought everyone had it and 
that these noises had become louder with age.

In a July 2006 supplement to her August 2005 VA examination 
and January 2006 opinion, D.V. stated that she reviewed the 
Veteran's claims file.  She stated that the Veteran's private 
physician, H.K., acknowledged the possibility that the 
Veteran's hearing loss was related to his service.  D.V. 
noted, however, that Dr. H.K. had not reviewed the Veteran's 
claims file.  D.V. concluded that it was still her opinion 
that tinnitus and hearing loss were not related to military 
service.  

The Veteran's VA-9 substantive appeal form included a 
statement in support of the Veteran's claim.  In his 
statement, the Veteran said that his tinnitus had become 
louder and constant with age.  The Veteran stated that he 
worked in an office for over 40 years doing administrative 
work and that he was not exposed to loud noises during his 
career.  He stated that the only loud noises he felt he 
experienced were from the firing ranges without hearing 
protection during his military training.

Service Connection for Bilateral Hearing Loss

Based upon the evidence of record, the Board finds the 
Veteran's bilateral hearing loss was not incurred as a result 
of any established event, injury, or disease during active 
service.  The Veteran claimed in his May 2005 application for 
compensation and pension that his hearing loss began in 1980 
and the first evidence of hearing loss is from May 2003, 
forty years after service.  As the Veteran's separation 
examination does not show hearing loss, there is no probative 
evidence which shows that the Veteran's hearing loss began 
while in service.  

Furthermore, while Dr. H.K. did opine that the Veteran's 
hearing loss could be a result of his in service noise 
exposure, his determination appears to be based primarily on 
the Veteran's stated history, there is no evidence  which 
shows that Dr. H.K. examined the Veteran's claims file.  In 
contrast, the Veteran's VA examiner clearly did review the 
Veteran's claims file before giving her final opinions.  The 
probative value of a medical opinion largely depends upon the 
extent to which such an opinion was based on a thorough 
review of a Veteran's medical history, as contained in his 
claims file.  In cases where an examiner who has rendered a 
medical opinion has not had an opportunity to review the 
Veteran's medical records, the medical opinion's probative 
value is substantially limited.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (bare conclusions without a factual 
predicate in the record are not considered probative); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Thus, the 
Board finds the VA examiner's conclusion stating that the 
Veteran's hearing loss was not a result of his service more 
probative Dr. H.K.'s conclusion which states that his hearing 
loss was a result of service.

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995).  The Board finds that the 
August 2005 VA examination with its accompanying January 2006 
and July 2006 opinions, is adequate for rating purposes, and 
will rely on those medical opinions in making a decision.  No 
additional action in this regard is warranted. See Martinak 
v. Nicholson, 21 Vet. App. 447, (2007). (noting that even if 
an audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.)

While the Veteran may sincerely believe that he has bilateral 
hearing loss as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
claim for entitlement to service connection must be denied.

Service Connection for Tinnitus

Based upon the evidence of record, the Board finds that the 
Veteran's tinnitus was not incurred as a result of any 
established event, injury, or disease during active service.  
The Veteran's service medical records show no evidence of 
tinnitus.  
The Board notes that the Veteran contends that he initially 
experienced tinnitus during service. The Veteran is 
considered competent to report the observable manifestations 
of his claimed disability. See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(lay testimony iterating knowledge and personal observations 
of witness are competent to prove that claimant exhibited 
certain symptoms at particular time following service). 
However, the Board finds that his reports of when tinnitus 
began are inconsistent upon review of the record. The 
Veteran's private treatment notes from Dr. R.C. dated April 
1999 remarked that the Veteran gave a history of tinnitus 
beginning January 20, 1998.  The Veteran's statements for his 
claims file state that he has had tinnitus since service, the 
Veteran's August 2005 examination stated that he had had 
tinnitus for more than 10 years and a May 2006 letter from 
Dr. H.K. stated that the Veteran had suffered for tinnitus 
for many years and that it had become constant within the 
last year.  In light of these inconsistent accounts of when 
his tinnitus symptomatology began, the Board is unable to 
afford the Veteran's statements as much probative value as 
they would otherwise have with respect to the question of 
whether there has been a continuity of tinnitus 
symptomatology since service. See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).

A letter from Dr. R.C. dated March 1998, opined that the 
Veteran's left sensory hearing loss was the cause of the 
Veteran's tinnitus.  In May 2006, Dr. H.K. provided a 
statement which described the Veteran's complaints that he 
had had tinnitus which had gone on for years and stated that 
the Veteran had a history of noise exposure in the military.  
While Dr. H.K. provided a nexus opinion directly stating that 
the Veteran's hearing loss could be related to noise 
exposure, no such nexus was provided to link the Veteran's 
noise exposure to his tinnitus.  In contrast, the Veteran's 
VA examiner stated unequivocally that the Veteran's tinnitus 
was not a result of service.

As the Veteran's history regarding the onset of his tinnitus 
is inconsistent and as the Veteran's VA examiner stated that 
his tinnitus was not a result of service, the Board finds 
that the Veteran's claim for tinnitus must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


